Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00334-CR
 
____________
 
MARY GUZMAN TELLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
361st District Court
Brazos County, Texas
Trial Court Cause No.
08-02071-CRF-361
 

 
M E M O R A N D U M   O P I N I O N
According
to information provided to this Court, appellant entered a plea agreement with
the State on December 10, 2008, and she filed a notice of appeal the same day. 
On April 30, 2009, the Brazos County District Clerk=s office advised this Court that no
judgment has been entered in this case.  




Generally,
an appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961).  In addition, a
notice of appeal in a criminal case is not effective when filed before the
trial court makes a finding of guilt.  See Tex. R. App. P. 27.1(b).  
On May
1, 2009, this Court notified the parties that the appeal was subject to
dismissal for want of jurisdiction unless a response was filed in ten days
demonstrating that we have jurisdiction over this appeal.  No response was
filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C
Tex. R. App. P. 47.2(b).